NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                              IN THE DISTRICT COURT OF APPEAL
                                              OF FLORIDA
                                              SECOND DISTRICT



CHRISTOPHER PACE,                  )
DOC #H07495,                       )
                                   )
           Appellant,              )
                                   )
v.                                 )                Case No. 2D18-2382
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed April 17, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Hardee County; Marcus J. Ezelle, Judge.

Rachael E. Reese of O'Brien Hatfield, P.A.,
Tampa, for Appellant.



PER CURIAM.

              Affirmed.




LaROSE, C.J., and SILBERMAN and BADALAMENTI, JJ., Concur.